Citation Nr: 1311619	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  04-14 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a previously denied claim of entitlement to service connection for a low back disorder, and if so, whether service connection for such is warranted.

2. Whether new and material evidence has been submitted sufficient to reopen a previously denied claim of entitlement to service connection for a right knee disorder, and if so, whether service connection for such is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to February 1958.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the benefits sought on appeal.

The record reveals that the Veteran requested a hearing before a member of the Board at VA's Central Office (CO) in Washington, DC in conjunction with his petitions to reopen his previously denied claims to establish service connection for a low back disorder and a right knee disorder.  See a July 2008 substantive appeal (VA Form 9).  The Veteran was scheduled for such a hearing on June 25, 2012, and he was notified of this hearing in a letter dated in April 2012.  In June 2012, the Veteran contacted a VA employee at VACO and requested that his June 2012 hearing be postponed and that he desired to participate in a videoconference hearing rather than a hearing at VACO in Washington, DC.  See a June 2012 Report of Contact (VA Form 119).  A July 2012 letter was sent to the Veteran confirming that a videoconference hearing was scheduled to take place in August 9, 2012; however, a notation by a member of the Board on this notice letter reflects that the Veteran requested that this hearing be cancelled.  See a July 2012 notice letter with a hand-written notation from a Board member.  The Veteran has not requested another hearing and, therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2012).

In June 2010, November 2010, and October 2012, the Board remanded this claim for further development.  The requested development has been completed and the case has been returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In March 2003, the RO denied the Veteran's claim to reopen his claim for entitlement to service connection for a low back disorder and denied his claim for service connection for a right knee disorder.  The Veteran was notified of that decision, but did not initiate a timely appeal or submit pertinent evidence within the one year appellate period.

2.  The evidence received since the March 2003 RO decision, by itself or in conjunction with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder or right knee disorder.


CONCLUSIONS OF LAW

1.  The March 2003 RO decision is final.  38 U.S.C.A. §§ 5108 , 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1103 (2012).

2.  Evidence received since the March 2003 RO decision denying reopening of the claim for service connection for a low back disorder is not new and material, and the Veteran's claim for service connection for a low back disorder has not been reopened.  38 U.S.C.A. §§ 5108 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2012).

3.  Evidence received since the March 2003 RO decision denying service connection for a right knee disorder is not new and material, and the Veteran's claim for service connection for a right knee disorder has not been reopened.  38 U.S.C.A. §§ 5108 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Further, in Dingess v. Nicholson, the Court held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the Veteran with notice of what evidence not previously provided will help substantiate his claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  To provide adequate notice with regard to a claim to reopen, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The U.S. Court of Appeals for the Federal Circuit previously held that any error in notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that - except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of notice followed by readjudication of the claim by the RO) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

In the present case, this was accomplished in a November 2012 letter in connection with the claims for low back and right knee disorders that fully addressed all notice elements.  Specifically, in the letter, the RO provided the Veteran with a definition of new and material evidence as well as a description of the evidence necessary to establish service connection.  The letter also satisfied Kent in that it notified the Veteran that he needed to submit medical evidence of a connection between service and his claimed disorders, the element missing in the prior denials.  Further, the Board observes that the November 2012 letter notified the Veteran of how VA determines disability ratings and effective dates as per the Court's decision in Dingess.  Although the notice letter was not sent before the initial RO decision in this matter, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the RO also readjudicated the case by way of a supplemental statement of the case issued in January 2013 after the notice was provided.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.

The duty to assist was also met in this case.  Service treatment records are in the claims file.  All pertinent VA and private treatment records have been obtained and associated with the file.  The RO tried on at least two occasions to obtain records from the Social Security Administration (SSA).  The SSA responded both times that the Veteran's medical records had been destroyed and that further attempts to obtain them would be futile.  Thus, the Board finds that no further attempts to obtain SSA records are warranted.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A.                § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran underwent a March 2008 VA examination in connection with his back claim; however, the examination report shows a negative nexus opinion.  VA is not required to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  As will be discussed below, new and material evidence has not been submitted sufficient to reopen either claim.  In passing, the Board observes that the March 2008 VA examination report is adequate for the purposes of this decision.  38 C.F.R. § 4.2 (2012).  A VA examination was not provided for the right knee disorder because the claim was not reopened for consideration on the merits due to lack of receipt of new and material evidence.  In any event, the points of the McLendon test are not met, which provides a basis to not obtain a VA examination in this case.  Accordingly, a VA examination was not warranted.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2012).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.                § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110  (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

It appears that the Chicago RO inferred a claim to establish service connection for a low back disorder from the Veteran's initial claim to establish service connection for poliomyelitis which he filed in February 1957.  Since no low back disorder was found upon VA examination in June 1958, the Veteran's claim to establish service connection was denied in the June 1958 rating decision.  The Veteran did not submit a notice of disagreement or any new evidence pertinent to his claim within one year of the rating decision.  The next communication from the Veteran was received in November 1959.  Therefore, since neither a notice of disagreement nor pertinent evidence was received within one year of the June 1958 rating decision, the rating decision became final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.159, 20.302(a), 20.304, 20.1103 (2012).

Since that time, the Veteran has filed several petitions to reopen this previously denied claim, and each of those petitions was denied.  Most recently, the Veteran filed such a petition to reopen this claim in July 2002.  The RO denied the Veteran's petition to reopen his previously denied claim to establish service connection for a low back disability in a March 2003 rating decision, stating that there was no new and material evidence submitted which showed that a "low back disability was incurred in or caused by service."  The Veteran did not express disagreement with the March 2003 rating decision and did not submit new and material evidence within one year of the issuance of the decision, and thus, it became final with respect to this issue.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R.                §§ 3.104(a), 3.156(a), 3.159, 20.302(a), 20.304, 20.1103 (2012).

Similarly, the Veteran filed an original claim to establish service connection for a right knee disorder in July 2002.  In the March 2003 rating decision, the RO denied the Veteran's claim because there was no evidence "of a right knee disability that can be linked to service."  The Veteran did not express disagreement with the March 2003 rating decision and did not submit pertinent evidence within one year of the issuance of the decision, and thus, it became final with respect to this issue.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.159, 20.302(a), 20.304, 20.1103 (2012).

In September 2006, the Veteran filed petitions to reopen his previously denied claims to establish service connection for a low back disorder and a right knee disorder.  The RO denied these petitions in the May 2007 rating decision and the Veteran perfected the present appeal.

At the time of the March 2003 rating decision, evidence of record included personal statements from the Veteran and family members regarding his back and right knee disorder; service treatment records; VA treatment records; and treatment records from Brown County Hospital; Dr. M.R., including magnetic resonance imaging (MRI) reports; King's Daughters' Hospital; Good Samaritan Hospital; Cincinnati Neurological Associates; Dr. H.M. and Group Health Associates; and Dr. D.E.H.  While some of the treatment records show complaint, treatment or diagnosis of low back and/or right knee disorders, none indicate an objective nexus between the back disorder and service or the right knee disorder and service.  Notably for the low back disorder, the lay statements were cumulative of the evidence considered at prior denials.

As the previous denial of service connection was premised on a finding that there was no evidence that the Veteran's current back disorder and right knee disorder were related to service, for evidence to be new and material, (i.e., relating to unestablished facts necessary to substantiate the claim and raising a reasonable possibility of substantiating the claim), the evidence would have to tend to show that the Veteran's current low back and/or right knee disorder were related to his service.

Since March 2003, the Veteran has submitted duplicative copies of service treatment records, private treatment records and VA treatment records that were considered at the time of the March 2003 rating decision.  This evidence is neither new nor material as it was of record at the time of the March 2003 Board decision, and does not relate to unestablished facts necessary to substantiate the claim and/or raise a reasonable possibility of substantiating the claim.

The Veteran has also submitted duplicative lay statements alleging that his disorders are the result of immunizations and/or a jeep accident during service.  The Board finds that his statements do not constitute new and material evidence sufficient to reopen his claim for service connection for a low back disorder or right knee disorder.  He has consistently stated that he originally injured his low back and right knee during his service either from his immunizations or a jeep accident.  The story of the Veteran's in-service injuries is essentially redundant and cumulative of his statements associated with the claims file at the time of the March 2003 rating decision.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992), see also See Cornele v. Brown, 6 Vet. App. 59, 62 (1993), Mintz v. Brown, 6 Vet. App. 277, 280 (1994).  Moreover, these statements are not material because they do not relate to unestablished facts necessary to substantiate the claim and/or raise a reasonable possibility of substantiating the claim.

New evidence submitted since March 2003 includes treatment records from Scott Memorial Hospital, Dr. D.S., Southern Indiana Neurology Associates, Inc., and Southern Indiana Physical Therapy.  The Veteran also submitted updated treatment records from King's Daughters' Hospital and Dr. M.R.  None of the private treatment records show a nexus between any current back or right knee disorder and service.  At most, some records show ongoing treatment for the Veteran's back disorder and right knee complaints, but are essentially redundant and cumulative of the private treatment records associated with the claims file at the time of the March 2003 rating decision.  See Cornele, 6 Vet. App. at 62; Mintz, 6 Vet. App. at 280 (medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence).

VA treatment records submitted since March 2003 include a February 2006 VA x-ray report which shows a normal right knee.  An August 2008 MRI report of the spine shows a congenital spine disorder and disc bulges at L4-5 and L5-S1.  The reports do not indicate a nexus between either the alleged right knee disorder or his low back disorder and service.  Further, as discussed above, the Veteran was provided a VA examination in March 2008 in connection with the present low back claim.  The VA examination report reflects that, after an extensive review of the Veteran's VA claims file and an interview with and physical examination of the Veteran, the VA examiner opined that the Veteran's current low back disorder is not related to in-service complaints of low back pain, which indicates that the Veteran does not have a back disability that was caused by or a result of his back pain in service.  The examiner specifically found no indication of a jeep accident during service and said the episodes of back pain during service were acute episodes that resolved as demonstrated by a period of thirty years without complaint of back pain.  The examiner noted x-ray evidence of spina bifida but that the radiologist found the condition to be congenital and not of clinical significance.  The examiner opined that the current degenerative joint disease was related to age and overuse syndrome.  His rational was that the Veteran complained of back pain in 1956 and did not have complaints of back pain until 1986 and 1998.  Accordingly, the March 2008 VA nexus opinion is against the claim and thus does not constitute new and material evidence.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (evidence that is unfavorable to a claimant is not new and material).

The Board has thoroughly reviewed all of the evidence but finds that while the Veteran has submitted new evidence since the March 2003 rating decision, the evidence is not material to his claim as the new evidence fails to show a nexus between either the back or right knee disorder and service.  At most, the records continue to show ongoing treatment for the Veteran's back disorder, but are essentially redundant and cumulative of the private and VA treatment records associated with the claims file at the time of the March 2003 rating decision.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence).  Records show complaints related to the right knee but no diagnosed disorder or nexus between a right knee disorder and service.  Thus, the new evidence is essentially redundant and cumulative of the evidence associated with the claims file at the time of the March 2003 rating decision.  Id.

The Board notes that in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

However, as discussed above, the Board finds that the evidence submitted by the Veteran since the March 2003 rating decision is cumulative and redundant of evidence of record at the time of that rating decision, and moreover, fails to raise a reasonable possibility of substantiating the claim.


ORDER

New and material evidence not being submitted, the claim of entitlement to service connection for a low back disorder is not reopened.

New and material evidence not being submitted, the claim of entitlement to service connection for a right knee disorder is not reopened.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


